Title: To Thomas Jefferson from William Fitzhugh, 29 November 1792
From: Fitzhugh, William
To: Jefferson, Thomas



Dear Sir
Chatham Novr. 29. 1792

Your Favour of the 19th, only got to my Hands last night, on my return from Richmond, or it shoud immediatly have been answer’d. I am much obliged to you for the offer of Tarquin, and shou’d, if I was a young Man again, prefer him to any Horse I know, but at present I am furnish’d with two most excellent riding nags, of smaller Size. I think you have rated him, considerably under his Value. Geldings are  selling very high in Virginia, and I am persuaded, if you bring him with you next Spring, that you may get a much better Price for him than 150 Dollars. I am with much Esteem Dear Sir Your sincere Frd. & mo. Ob. Ser

W Fitzhugh

